*771The determination of the New York State Department of Health, made after a hearing, affirming a determination of the Nassau County Department of Social Services, is supported by substantial evidence (see Matter of LoBlanco v Hansell, 83 AD3d 1072, 1073 [2011]). The petitioner failed to demonstrate “significant financial distress” caused by “exceptional circumstances” within the meaning of the spousal impoverishment provisions of federal and state law (42 USC § 1396r-5 [e] [2] [B]; Social Services Law § 366-c [8] [b]; 18 NYCRR 360-4.10 [a], [b]; see Matter of Balzarini v Suffolk County Dept. of Social Servs., 16 NY3d 135, 142-144 [2011]; Matter of Schachner v Perales, 85 NY2d 316, 322 [1995]). Contrary to the petitioner’s contentions, a “community spouse” is not entitled to an amount in excess of the statutory minimum monthly maintenance needs allowance absent a showing of such exceptional circumstances (Matter of Gomprecht v Gomprecht, 86 NY2d 47, 52 [1995]).
The petitioner’s remaining contentions are without merit. Skelos, J.E, Leventhal, Belen and Roman, JJ., concur.